Campbell, J.
Petitioner, having been found to be the father of an illegitimate child, was ordered to pay certain money for its support, and to give bond to the superintendents of the poor of Wayne county to indemnify them against the infant’s becoming a charge on the county. The order further required him to be imprisoned in the House of Correction of Detroit till he should give such bond or be legally discharged. This confinement is claimed to be illegal.
The House of Correction is a prison for the confinement of persons convicted of offenses. No one can be received into it except in pursuance of some express statute. How. Stat. § 9843. No such law exists on the subject of bastardy. The laws covering that subject do not provide for imprisonment as a punishment, but only as a detention until the person adjudged to be the father shall give the proper bond. Section 2008. The imprisonment is subject to the same condition as in civil cases under the non-imprisonment act, so as to put him on the footing of an imprisoned debtor, entitled to discharge from custody on complying with the insolvent laws. Section 2009. And the superintendents of the poor may at any time compromise, and discharge him from liability. Section 2014.
. The only house of detention recognized by our laws is the county jail. The house of correction was never designed to hold persons who could at any time entitle themselves. to a discharge, and it has no legal facilities for such a purpose. *655Ifc is a place of punishment, and not a place of confinement generally.
The confinement is illegal, and the prisoner must be discharged.
The other Justices concurred.
*656L